DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor positioned remote from the dirty airflow path with a measuring airflow path extending therebetween (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim merely recites an intended use of the previously claimed structure, but does not disclose how the claimed function is performed.  It is assumed that the claim is intended to define that the controller is configured to operate the adjustable valve, in a similar manner as set forth in claim 6 and will be treated as such for the sake of the current Office Action. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it The claim merely states an intended function of the previously claimed structure but does not require any specific additional structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bosses (9,770,148) in view of Scheuren et al. (EP 1301114 B1).
Regarding claim 1, Bosses discloses a surface cleaning head for a surface cleaning apparatus comprising: a dirty airflow path (62) extending between a dirty air inlet (42) and a dirty air outlet; and a valve assembly (44/46/48) operable to open and place the dirty airflow 
Regarding claim 2, Bosses further discloses that the adjustable valve can be adjustably opened allowing an adjustable amount of airflow in fluid communication with the dirty airflow path.
Regarding claims 3 and 6, Bosses further discloses that the adjustable valve is capable of being opened further when the suction within the dirty airflow path increases in magnitude, and Scheuren similarly discloses that the controller will open the valve upon increase in pressure to a certain value (3 sentences starting with “FIG. 2” on page 4 of English translation), which is considered to be equivalent to the controller operating the adjustable valve to keep the dirty airflow path within a desired range of suction using the sensor measurement as feedback (opening the valve at a predetermined pressure limit will effectively keep the pressure below the predetermined limit). 
Regarding claim 4, Sheuren further discloses that the sensor is positioned within the dirty airflow path.
Regarding claim 7, Bosses further discloses that the automated valve assembly includes an opening to fluidly communicate the dirty airflow path with ambient pressure, and wherein the opening is positioned above the surface to be cleaned.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bosses (9,770,148) in view of Scheuren et al. (EP 1301114 B1) as applied to claim 1, and further in view of Kiern (2005/0223515).
The combination of Bosses and Scheuren fails to disclose a pressure sensor positioned remote from the dirty airflow path, with a measuring airflow path extending therebetween.  Kiern discloses another vacuum cleaner, also comprising an airflow sensor to detect pressure in the intake, and teaches that the pressure sensor is preferably located in a bypass tube, which will locate the sensor away from dirt and debris that is passing through the dirty air flow path, .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Dimbylow et al. (GB 2471920), Anderson (2,561,964), Lee (7,634,836) and Worwag (7,941,893) provide cleaning devices having similar structure as the applicant’s claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        23 March 2022